              Case
              Case7:18-cr-00531-KMK
                   7:18-cr-00531-KMK Document
                                     Document48
                                              49 Filed
                                                  Filed05/20/20
                                                        05/20/20 Page
                                                                 Page11ofof11

- Federal Defenders                                                                       Southern District
                                                        52 Duane Street-10th Floor, New York, NY 10007
 OF NEW YORK, INC.                                                 Tel: (212) 417-8700 Fax: (212) 571-0392


 David E. Patton                                                                   Southern District of Ne'I" York
  Execw\.-t   Direcwr                                                                  Jennifer L Brown
                                                                                        Attorney-in-Charge


                                              May 20, 2020

VIAECF
Honorable Kenneth M. Karas
United States District Judge
Southern District of New York
                                                                                                          .   .
300 Quarropas Street
White Plains, NY 10601


Re:      United States v. Douglas Castle
         18 Cr. 531 (KMK)


Dear Judge Karas,

        We filed a compassionate release motion in the above-captioned case on May 9, 2020
and the government responded on May 15, 2020. Dkt. Nos. 44, 45 . Yesterday, the Court
ordered Mr. Castle to file any reply by today, May 20. I write to request that the Court extend
that deadline to tomorrow, May 21. Undersigned counsel has another brief due today and the
extra day will enable me to tum my full attention to Mr. Castle's application.

          Thank you for your consideration.
                                                        Granted.
Respectfully submitted,
                                                        So Ordered.
Isl
Sylvie Levine
Assistant Federal Defender
                                                         5/20/20
